United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 00-2782
                                   ___________

Santos Andres Ramirez; Maria Luz        *
Ramirez; Maria Del Carmen               *
Ramirez-Alvarado; Yasmin Ramirez-       *
Alvarado; Ana Ramirez-Alvarado;         *
Santos Ramirez-Alvarado; Melvin         *
Ramirez-Alvarado,                       * On Petition for Review from
                                        * Immigration and Naturalization
                   Petitioners,         * Service.
                                        *
      v.                                *      [UNPUBLISHED]
                                        *
Immigration and Naturalization          *
Service,                                *
                                        *
                   Respondent.          *
                                   ___________

                             Submitted: May 16, 2001

                                  Filed: July 24, 2001
                                   ___________

Before LOKEN, JOHN R. GIBSON, and FAGG, Circuit Judges.
                           ___________

PER CURIAM.

       Santos Andres Ramirez, a citizen of El Salvador, entered the United States with
his wife without inspection in 1992. Their children arrived in 1995 and 1996. In 1997,
the Immigration and Naturalization Service (INS) issued an order to show cause to each
member of the Ramirez family charging them with deportability. As the main petitioner
on whom his family relies, Ramirez conceded deportability, but requested asylum and
withholding of deportation. Ramirez alleged past persecution in El Salvador and a fear
of future persecution there because his relatives were guerrillas or their sympathizers.
After a hearing, an immigration judge (IJ) denied the application for asylum and
withholding of deportation. The family appealed the IJ's decision to the Board of
Immigration Appeals (BIA), and the BIA denied the appeal. The family then filed this
petition for review of the BIA's decision. We review the BIA's denial of asylum for
abuse of discretion and the underlying factual findings under a substantial evidence
standard. See Rucu-Roberti v. INS, 177 F.3d 669, 670 (8th Cir. 1999) (per curiam).

        The Attorney General may grant asylum to an alien who is unwilling to return
to his or her home country because of persecution or a well-founded fear of persecution
on account of, among other things, membership in a particular social group or political
opinion. See id.; 8 U.S.C. § 1101(a)(42)(A). Ramirez claims he was persecuted when
the Ramirez family name appeared on a death squad "hit list" in 1980, the Ramirez
family abandoned their house that year and lived elsewhere in El Salvador until 1992,
and the Ramirez home was ransacked and burned two weeks after they left.

        Ramirez has failed to show no reasonable factfinder could fail to find he
established a well-founded fear of future persecution. See INS v. Elias-Zacarias, 502
U.S. 478, 481, 484 (1992). Instead, the record shows the BIA correctly decided country
conditions have changed in El Salvador and the BIA properly analyzed Ramirez's
particular circumstances. According to Ramirez, his family last received threats twenty
years ago and he did not suffer any harm between the time of the alleged threats and his
departure from El Salvador twelve years later. Ramirez also did not show his children
had any problems in El Salvador after his departure in 1992, and Ramirez did not
present any evidence showing he is still in danger. To the extent Ramirez presented
evidence tending to show his family was the target of death squad persecution in 1980,


                                          -2-
it fell short of requiring the BIA to find the family eligible for asylum at this time. See
Cigaran v. Heston, 159 F.3d 355, 357-58 (8th Cir. 1998).

       Because Ramirez has not shown the well-founded fear of persecution necessary
for asylum, he cannot establish the more stringent "clear probability" of persecution
required for withholding of deportation. See Kratchmarov v. Heston, 172 F.3d 551, 555
(8th Cir. 1999). We thus affirm the BIA's decision and deny the petition for review.

A true copy.

       Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -3-